Cite as 2017 Ark. 252


                 SUPREME COURT OF ARKANSAS
                                        No.   CR-17-94

                                                  Opinion Delivered: September   21, 2017

STATE OF ARKANSAS
                                APPELLANT APPEAL FROM THE HOT SPRING
                                          COUNTY CIRCUIT COURT
V.                                        [NO. 30CR-16-124]

BENJAMIN WARD LEDWELL                       HONORABLE CHRIS E WILLIAMS,
                                   APPELLEE JUDGE


                                                  REVERSED AND REMANDED.


                    COURTNEY HUDSON GOODSON, Associate Justice


        The State of Arkansas brings this interlocutory appeal from the Hot Spring County

 Circuit Court’s order dismissing the misdemeanor negligent-homicide charges against

 appellee Benjamin Ward Ledwell due to the expiration of the one-year statute of limitations.

 For reversal, the State argues that the circuit court erred in its interpretation of Arkansas

 Code Annotated section 5-1-109(f) (Supp. 2015). We reverse and remand.

        On May 12, 2016, Arkansas State Police Special Agent Jimmie Thomas II, prepared

 an application for an arrest warrant for Ledwell. The affidavit alleged that, on May 19,

 2015, Ledwell had committed four counts of negligent homicide, a Class A misdemeanor,

 when the vehicle he was driving crossed over the center line of Arkansas Highway 7 and

 hit another vehicle head-on, causing the death of all four occupants in the vehicle. The

 affidavit further stated that a blood sample obtained from Ledwell shortly after the accident
                                      Cite as 2017 Ark. 252

had tested positive for benzodiazepines and that Xanax and hydrocodone/acetaminophen

tablets were found inside his sock.

       Based on the information contained in the affidavit, on May 13, 2016, the Hot Spring

County Circuit Court found probable cause to support the negligent homicide charges, and

the circuit court clerk issued a bench warrant for Ledwell on May 16, 2016. The warrant

was served on June 2, 2016, when Ledwell voluntarily surrendered to police custody, and

on June 6, 2016, the criminal information was filed charging him with four counts of

negligent homicide.

       Ledwell filed a motion to dismiss the charges on October 14, 2016, arguing that the

prosecution was not commenced within the applicable one-year statute of limitations. At

the November 10, 2016 hearing on the motion, Ledwell specifically contended that because

the criminal information had not been filed until June 6, 2016, which was more than one

year after the accident had occurred, the statute of limitations had expired on the

misdemeanor offenses pursuant to Arkansas Code Annotated section 5-1-109(b)(3)(A). In

response, the State asserted that the arrest warrant had been issued on May 16, 2016, within

the one-year statute of limitations. The State also presented the testimony of the Hot Spring

County Circuit Court clerk, who indicated that it was her practice to issue an arrest warrant

after the prosecutor’s office had presented a criminal information and probable-cause

affidavit. A case file with these documents would then be created once the arrest warrant

had been returned. Because the arrest warrant had been issued based on the criminal

information and affidavit, and the warrant was issued within one year of the accident, the

State argued that the prosecution had been timely commenced in accordance with Arkansas


                                               2
                                    Cite as 2017 Ark. 252

Code Annotated section 5-1-109(f). The State asserted that there was no requirement in

this subsection that the criminal information or other supporting documentation be filed in

order for the prosecution to have “commenced.”

       Following posthearing briefing, the circuit court entered an order on November 29,

2016, granting Ledwell’s motion to dismiss. The court found that the charging documents

in this case had not been filed until June 6, 2016, and that the statute of limitations for the

prosecution of the misdemeanor charges had expired by that date. The State timely appealed

the circuit court’s order of dismissal on December 8, 2016.

       As a threshold matter, we must first decide if we have jurisdiction to hear the State’s

appeal in this case. Unlike that of a criminal defendant, the State’s right to appeal is limited

to the provisions of Rule 3 of the Arkansas Rules of Appellate Procedure–Criminal. State

v. Colvin, 2013 Ark. 203, 427 S.W.3d 635. Pursuant to Rule 3(d), we will not consider an

appeal by the State unless the correct and uniform administration of the criminal law requires

review by this court. Ark. R. App. P.–Crim. 3(d). In addition, we review only State

appeals that are narrow in scope and that involve the interpretation, not the application, of

a criminal rule or statutory provision. State v. Jenkins, 2011 Ark. 2; State v. Pittman, 360
Ark. 273, 200 S.W.3d 893 (2005). State appeals that merely demonstrate that the circuit

court erred are not permitted. Jenkins, supra.

       As the State contends, the issue presented in this appeal is whether the circuit court

erred in its interpretation of Arkansas Code Annotated section 5-1-109(f). Because this is

an issue of first impression involving statutory interpretation, our decision will have

widespread application and is necessary for the correct and uniform administration of the


                                                 3
                                    Cite as 2017 Ark. 252

criminal law. Accordingly, jurisdiction of this appeal is properly in this court. See, e.g.,

State v. Coble, 2016 Ark. 114, 487 S.W.3d 370 (accepting State appeal involving

interpretation of Ark. Code Ann. § 5-14-110(a)(4)(C)).

       We review issues of statutory interpretation de novo, as it is for this court to decide

the meaning of a statute. Newman v. State, 2011 Ark. 112, 380 S.W.3d 395. Criminal

statutes are construed strictly, and any doubts are resolved in favor of the defendant. Id.

The primary rule of statutory interpretation is to give effect to the intent of the legislature.

Id. We first construe the statute just as it reads, giving the words their ordinary and usually

accepted meaning in common language; if the language of the statute is plain and

unambiguous and conveys a clear and definite meaning, there is no occasion to resort to

rules of statutory interpretation. Id.

       Pursuant to Arkansas Code Annotated section 5-1-109(b)(3)(A), prosecution of a

misdemeanor offense must be commenced within one year of the commission of the offense.

“A prosecution is commenced when an arrest warrant or other process is issued based on an

indictment, information, or other charging instrument if the arrest warrant or other process

is sought to be executed without unreasonable delay.” Ark. Code Ann. § 5-1-109(f). The

Original Commentary to section 5-1-109 explained that “other charging instrument” was

“intended to encompass affidavit complaints, citations, summons, and similar instruments

which are presently or may hereafter be employed in non-felony prosecutions.” Original

Commentary to Ark. Code Ann. § 5-1-109 (Repl. 1995).

       The circuit court in this case interpreted subsection (f) to require that an indictment,

information, or other charging instrument be filed in order to commence a misdemeanor


                                               4
                                   Cite as 2017 Ark. 252

prosecution, regardless of whether an arrest warrant based on that charging instrument had

been issued prior to the expiration of the limitations period. In reaching this decision, the

circuit court cited Administrative Order No. 2(a), which provides that “[a]ll papers filed

with the clerk . . . . shall be noted chronologically in the dockets and filed in the folio

assigned to the action and shall be marked with its file number,” and it also cited

Administrative Order No. 2(b), which states that a judgment, decree, or order is “entered”

when stamped or otherwise marked by the date and time and the word “filed.” Ark. Sup.

Ct. Admin. Order No. 2(a), (b). In addition, the circuit court referred to our decision in

Halfacre v. Kelley, 2016 Ark. 171 (per curiam), wherein we emphasized a clerk’s duty to file-

mark orders in accordance with Administrative Order No. 2(b).

       As the State argues, however, this authority is not relevant to the question whether

a misdemeanor prosecution has been commenced under Arkansas Code Annotated section

5-1-109(f). The plain and unambiguous language in this subsection states that a prosecution

commences when an arrest warrant is issued based on a criminal information or other

charging instrument. There is no requirement in this statute that the charging instrument

be filed of record within the one-year-limitations period. Further, this interpretation is

consistent with the Original Commentary and the 1988 Supplemental Commentary to

section 5-1-109, both of which indicate that subsection (f) changed pre-Code law by

providing that a prosecution commences with the issuance of an arrest warrant rather than

the filing of criminal charges. Original Commentary & 1988 Supp. Commentary to Ark.

Code Ann. § 5-1-09 (Repl. 1995). See also Clark v. State, 2012 Ark. App. 496, 423 S.W.3d
5
                                   Cite as 2017 Ark. 252

122 (holding that a prosecution for a misdemeanor offense began on the date the arrest

warrant was issued, not on the date the warrant was filed with the clerk).

       Accordingly, we agree with the State that the circuit court erred in its interpretation

of section 5-1-109(f) and in concluding that the prosecution in this case had not commenced

within the applicable limitations period.1 Because the circuit court erred by granting

Ledwell’s motion to dismiss, we reverse and remand for further proceedings.

       Reversed and remanded.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellant.

       John Wesley Hall and Sarah M. Pourhosseini; and Crisp & Freeze, by J. David Crisp, for

appellee.




       1
         While Ledwell argues that no documents were filed of record in this case until after
the statute of limitations had expired and that he therefore did not receive proper notice of
the prosecution, section 5-1-109(f) is concerned only with whether a prosecution has been
timely commenced. Ledwell does not dispute that the arrest warrant was issued prior to the
expiration of the statute of limitations, nor does he contend that the criminal information
and other charging documents filed subsequent to his arrest were insufficient to give him
notice of the charges against him.

                                              6